Citation Nr: 0936139	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for central retinal 
artery occlusion of the right eye (claimed as blindness).

3.  Entitlement to service connection for a stomach 
disability (claimed as hurting stomach).

4.  Entitlement to service connection for a back disability 
(claimed as hurting back).

5.  Entitlement to service connection for pain in the 
bilateral legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus was not shown in service or for many 
years thereafter, and there is no credible evidence 
suggesting that the disorder is related to service.

2.  Central retinal artery occlusion of the right eye was not 
shown in service or for many years thereafter, and there is 
no credible evidence suggesting that the disorder is related 
to service.

3.  A stomach disability was not shown in service or for many 
years thereafter, and there is no credible evidence 
suggesting that the disorder is related to service.

4.  A back disability was not shown in service or for many 
years thereafter, and there is no credible evidence 
suggesting that the disorder is related to service.

5.  Pain in the bilateral legs was not shown in service or 
for many years thereafter, and there is no credible evidence 
suggesting that the disorder is related to service.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Central retinal artery occlusion of the right eye was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

4.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

5.  Pain in the bilateral legs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2005, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The case 
was last adjudicated in January 2007.

The Board notes that, with the exception of the Veteran's 
October 1946 service separation examination report, it has 
been shown that the Veteran's service treatment records are 
fire-related and therefore unavailable.  The Veteran was 
advised of this fact in a June 2006 letter.  The Board is 
mindful that, in a case such as this, VA has a heightened 
obligation to assist the Veteran in the development of his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Nevertheless, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service separation examination report, VA treatment 
records, private treatment records, an informal conference 
report, and a lay statement from the Veteran's sister.

In February 2005 and again in April 2005, the RO sent a 
request to one of the Veteran's private doctors (Dr. B.), 
accompanied by a signed release form from the Veteran, in 
order to obtain all available treatment records.  After 
receiving no response from Dr. B. on either occasion, the RO 
sent the Veteran a letter in June 2006 to inform him that VA 
was no longer pursuing these records and that it was now up 
to the Veteran to contact Dr. B. to obtain the records 
himself.  In this regard, the Board notes that it is well 
established that VA's duty to assist a claimant is not always 
a one-way street.  A claimant seeking help cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Insofar as the Veteran has failed to obtain his 
private treatment records from Dr. B., the Board is of the 
opinion that no further assistance in this regard is required 
on the part of VA.  Accordingly, the claims will be evaluated 
solely on the evidence currently of record.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting release forms 
and a lay statement from his sister, as well as providing 
written argument regarding his claims.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims for service connection, any question as to 
appropriate evaluations or effective dates to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus, 
peptic ulcers, or arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted above, with the exception of the Veteran's October 
1946 service separation examination report, it has been shown 
that the Veteran's service treatment records are fire-related 
and therefore unavailable.


Diabetes Mellitus

The Veteran's October 1946 service separation examination 
report is negative for any complaints or diagnosis of 
diabetes mellitus.  It was noted that the Veteran expressed 
no physical complaints at this examination, and his endocrine 
system was evaluated as normal.  An accompanying urinalysis 
screening yielded negative findings for both sugar and 
albumin.

VA treatment records reflect that the Veteran was first 
diagnosed with diabetes mellitus in June 1989.  Subsequent VA 
and private treatment records note continued treatment for 
the Veteran's diabetes mellitus.

In his January 2005 claim, the Veteran noted that his 
diabetes mellitus began in 1970 with treatment at a VA 
Medical Center.  A request to obtain these VA treatment 
records yielded negative results.  Nevertheless, a 1970 onset 
of diabetes mellitus would still have been more than 20 years 
after his discharge from service.  On his October 2006 VA 
Form 9, he stated that he felt his problems were due to 
service because he never had any such problems until he came 
out of the service.

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no evidence of diabetes mellitus 
for many years after the Veteran's discharge from service, 
and the evidence of record does not contain any competent 
evidence to suggest a possible association between his 
diabetes mellitus and service.  Thus, under these 
circumstances, there is no duty to provide a medical 
examination or to obtain a medical opinion.  38 C.F.R. § 
3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the 
competent and probative evidence shows that the Veteran's 
diabetes mellitus was not shown in service or for many years 
thereafter, and has not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  Accordingly, service connection for the 
Veteran's diabetes mellitus is not warranted on any basis.


Central Retinal Artery Occlusion of the Right Eye, Stomach 
Disability,
Back Disability, and Pain in Bilateral Legs

The Veteran's October 1946 service separation examination 
report is negative for any complaints or diagnosis of any 
eye, stomach, back, or leg disabilities.  It was noted that 
the Veteran expressed no physical complaints at this 
examination.  He was evaluated to have no eye abnormalities, 
with uncorrected 20/20 vision in both eyes.  He was also 
evaluated to have no abdominal abnormalities, musculoskeletal 
defects, or neurological abnormalities.

VA treatment records reflect that the Veteran reported 
blurred vision in June 1989, and an August 1989 VA eye 
examination noted that he had no past eye history but did 
have decreased vision currently.  VA treatment records also 
reflect that the Veteran reported mild vague epigastric 
complaints in June 1989, but it was noted that he had no 
epigastric pain in October 1990.  Private treatment records 
reflect that the Veteran was first diagnosed with central 
retinal artery occlusion of the right eye in October 2002, 
with continued private treatment thereafter.  In addition, a 
September 2006 list of private medical appointments reflects 
treatment for conjunctivitis (first reported in July 2003), 
generalized abdominal pain (first reported in July 2004), and 
low back pain (first reported in August 2000).  Furthermore, 
all VA and private treatment records are negative for any 
complaints, diagnosis, or treatment of pain in the Veteran's 
bilateral legs.  A June 1989 VA treatment record noted a 
complaint of some aching in both knees, but was silent with 
regard to the legs.

In his January 2005 claim, the Veteran noted that his 
blindness, hurting stomach, hurting back, and pain in the 
bilateral legs all began in 2002, more than 50 years after 
his discharge from service.  He also acknowledged in his 
January 2005 claim that he had never sought medical treatment 
for pain in the bilateral legs.  On his October 2006 VA Form 
9, he stated that he felt his problems were due to service 
because he never had any such problems until he came out of 
the service.

In a January 2007 statement, the Veteran's sister reported 
that the Veteran began to have blurry eyes, nausea, and 
cramping in the legs around 1947.  However, the Board finds 
that this statement is not supported by the Veteran's own 
claim with regard to the onset of his eye, stomach, back, and 
leg disabilities (which he noted to be in 2002) or by the 
medical evidence of record regarding the onset of these 
conditions.  Moreover, her statement was made 60 years after 
the Veteran's discharge from service.  This length of time, 
when coupled with the other evidence of record reflecting 
much later onset dates for the Veteran's disabilities, render 
the statement of the Veteran's sister unreliable.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the 
lack of contemporaneous medical records may be a fact that 
the Board can consider and weigh against a veteran's lay 
evidence). 

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no credible evidence of any eye, 
stomach, back, or leg disabilities for many years after the 
Veteran's discharge from service, and the evidence of record 
does not contain any credible evidence to suggest a possible 
association between any of these disabilities and service.  
Thus, under these circumstances, there is no duty to provide 
a medical examination or to obtain a medical opinion.  38 
C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the 
competent and probative evidence shows that the Veteran's 
eye, stomach, back, and leg disabilities were not shown in 
service or for many years thereafter, and have not been 
shown by competent and probative medical evidence to be 
etiologically related to his active service.  Accordingly, 
service connection for the Veteran's central retinal artery 
occlusion of the right eye, stomach disability, back 
disability, and pain in the bilateral legs is not warranted 
on any basis.

Furthermore, with regard to stomach, back, and leg pain, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).


Conclusion

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for central retinal artery 
occlusion of the right eye (claimed as blindness) is denied.

Entitlement to service connection for a stomach disability 
(claimed as hurting stomach) is denied.

Entitlement to service connection for a back disability 
(claimed as hurting back) is denied.

Entitlement to service connection for pain in the bilateral 
legs is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


